Case: 19-40924     Document: 00515851482         Page: 1     Date Filed: 05/06/2021




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                        May 6, 2021
                                  No. 19-40924
                                                                      Lyle W. Cayce
                                Summary Calendar                           Clerk


   Eric Watkins,

                                                           Plaintiff—Appellant,

                                       versus

   Numerous Bureau of Prison Officials; Carter, Lieutenant;
   Numerous Unknown Correctional Officers; Upton,
   Warden; Adushe, Associate Warden; Good, Captain; Coltrane,
   Captain; Bureau of Prison Officials in the Regional &
   Central Offices,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 1:11-CV-399


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-40924      Document: 00515851482          Page: 2     Date Filed: 05/06/2021




                                    No. 19-40924


          Eric Watkins, formerly a federal prisoner at the Federal Correctional
   Institution at Beaumont, Texas, filed this action against numerous Bureau of
   Prisons officials pursuant to Bivens v. Six Unknown Named Agents of Fed.
   Bureau of Narcotics, 403 U.S. 388 (1971). The district court dismissed
   Watkins’s complaint for failure to state a claim because his claims were
   barred by the applicable statute of limitations.
          According to Watkins, the district court violated his due process
   rights because it dismissed his complaint without giving him a fair chance to
   file objections, even though the court knew that he did not receive the
   magistrate judge’s (MJ) report.       We generally review a legal question
   concerning a due process claim de novo. See Heaven v. Gonzales, 473 F.3d
   167, 171 (5th Cir. 2006); see also In re Kendavis Holding Co., 249 F.3d 383,
   385–86 (5th Cir. 2001). Because Watkins received actual notice of the first
   MJ report, which recommended a time bar dismissal, there was no
   constitutional defect in the failure to send him the second MJ report, which
   did the same. See United Student Aid Funds, Inc. v. Espinosa, 559 U.S. 260,
   272 (2010). Likewise, he received actual notice of the judgment, so his
   constitutional due process rights were satisfied. See id.
          Watkins’s right to notice under procedural rules is distinct from the
   constitutional right to due process. See id. Under Rule 11(d) of the Local
   Rules for the Eastern District of Texas, Watkins was responsible for keeping
   the clerk advised of his current address. He also had a duty to inquire into
   the status of his litigation periodically. See Latham v. Wells Fargo Bank, N.A.,
   987 F.2d 1199, 1201 (5th Cir. 1993). The clerk’s office mailed notice of the
   MJ’s report and the district court’s judgment to the last known address
   provided by Watkins. Notice mailed to his last known address was sufficient.
   See New York Life Ins. Co. v. Brown, 84 F.3d 137, 142 (5th Cir. 1996); see also
   Fed. R. Civ. P. 5(b)(2)(C). The post office returned the mail to the clerk’s
   office with a stamp stating that the forwarding notice had expired and listing



                                          2
Case: 19-40924        Document: 00515851482         Page: 3    Date Filed: 05/06/2021




                                     No. 19-40924


   a different address for Watkins. This notification reflects that by the time the
   MJ’s report was issued, Watkins’s address had changed, and he had not
   notified the court of his current address. Further, it is apparent that Watkins
   suffered no prejudice as he filed objections to the first MJ report which, like
   the second, recommended a time bar dismissal. See Fed. R. Civ. P. 61.
   Given that the district court found that he had shown excusable neglect for
   his late filing of his notice of appeal, it is also apparent that Watkins did not
   suffer any prejudice due to the district court clerk’s office’s failure to send
   notice of the judgment to him. See id.
          Watkins does not brief, and has thus abandoned, any challenge to the
   district court’s determination that his claim was barred by the applicable two-
   year statute of limitations. See Yohey v. Collins, 985 F.2d 222, 224–25 (5th
   Cir. 1993); Brinkmann v. Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748
   (5th Cir. 1987).
          AFFIRMED.




                                          3